      3:20-cv-01030-MBS          Date Filed 09/24/20      Entry Number 49        Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


Roselyn Wise,                             )
                                          )                   C/A No. 3:20-cv-1030-MBS
              Plaintiff,                  )
                                          )
v.                                        )
                                          )                           ORDER
Piedmont/American Airlines,               )
Michelle Foose, and                       )
Donald Peru,                              )
                                          )
              Defendants.                 )
__________________________________________)


       Plaintiff Roselyn Wise filed a pro se complaint pursuant to Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq., asserting both unlawful retaliation for

reporting sexual harassment and state law claims for defamation and civil conspiracy. ECF No.

1. In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Paige J. Gossett for pretrial handling. This matter is now

before the court for review of the Magistrate Judge’s Report and Recommendation.

                                         BACKGROUND

       Plaintiff alleges that her employer, Defendant Piedmont/American Airlines,1 engaged in

unlawful retaliation when it terminated her employment on March 20, 2018. Plaintiff further

alleges that Piedmont is liable for defamation per se on the basis that it, “by and through its

agents and employees, falsely accused Plaintiff of unfitness in her profession and criminal




1
 Defendants assert in their motion to dismiss that “there is no entity known as
‘Piedmont/American Airlines,” and that Plaintiff was employed by Piedmont Airlines, Inc.,
hereinafter referred to as “Piedmont.” See (ECF No. 22 at 1 n.1).
      3:20-cv-01030-MBS         Date Filed 09/24/20       Entry Number 49        Page 2 of 8




activity.” ECF No. 1 at 5. Plaintiff alleges that station manager, Defendant Donald Peru, and

Human Resources officer, Defendant Michelle Foose, conspired to retaliate against her for her

reports accusing her supervisor, David Hibbert, of sexual harassment. Id. at 6-8. The court has

subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367 and notes the parties are not

diverse. See ECF No. 1 at ¶¶ 1, 4.

       On June 2, 2020, Defendants filed a motion to dismiss pursuant to Federal Rules of Civil

Procedure 12(b)(2), (5), and (6) for lack of personal jurisdiction, improper service, and failure to

state a claim, asserting, among other arguments, that Plaintiff’s use of certified mail was

insufficient to effect service on any Defendant, the Title VII claim is untimely because Plaintiff

failed to file a charge of discrimination with the Equal Employment Opportunity Commission

(“EEOC”) within 300 days of the date of her termination, and the state law claims fail as a matter

of law. ECF No. 22. The following day, the Magistrate Judge entered an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff that the court could

dismiss her complaint should she fail to respond to the motion to dismiss. ECF No. 26. The

Magistrate Judge also entered a scheduling order setting in relevant part a deadline of July 2,

2020 by which to file amended pleadings. ECF No. 27. Plaintiff thereafter moved for an

extension of time to obtain counsel, properly serve Defendants, and file a response to the motion

to dismiss. ECF No. 34. The Magistrate Judge granted the motion and extended the deadline to

effect service and file a response to August 8, 2020. ECF No. 35.

       Attorney Eric Chalmers Poston entered an appearance on behalf of Plaintiff on July 9,

2020. ECF No. 39. On July 24, 2020, Plaintiff through her attorney filed an opposed motion for

an extension of time to amend the complaint. ECF No. 42; see ECF No. 43. The motion did not

include a proposed amended complaint or specify how Plaintiff intended to amend the pleading.



                                                 2
      3:20-cv-01030-MBS          Date Filed 09/24/20       Entry Number 49         Page 3 of 8




Plaintiff did not file a response to the motion to dismiss by the extended deadline and, on August

14, 2020, the Magistrate Judge set a telephonic status conference to “discuss matters related to

scheduling and any other topics which may aid in the efficient progression of this case.” ECF

No. 45. Plaintiff’s counsel failed to appear for the status conference, ECF No. 48 at 1 n.1, and

the Magistrate Judge thereafter denied the motion for an extension of time to amend the

complaint, ECF No. 46.

       On August 28, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that the court grant the motion to dismiss and dismiss the action without prejudice.

ECF No. 48. The Magistrate Judge recited the legal standards governing motions filed pursuant

to Federal Rules of Civil Procedure 12(b)(5) and (6) and found, “[f]or the reasons argued by the

defendants in their motion [] and based on the authorities cited therein,” that Plaintiff had failed to

properly serve Defendants and, in the alternative, that the Title VII claim is untimely and the state

law claims fail as a matter of law. ECF No. 48. Pursuant to Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310 (4th Cir. 2005), the Magistrate Judge advised Plaintiff of her right to file an

objection to the Recommendation. ECF No. 48 at 4. Plaintiff did not file an objection to the

Recommendation and to date has not filed a response to the motion to dismiss.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight and the responsibility for making a final determination remains with

the court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The court reviews de novo only those

portions of a magistrate judge’s report and recommendation to which specific objections are filed

and reviews those portions which are not objected to—including those portions to which only

“general and conclusory” objections have been made—for clear error. Diamond, 416 F. 3d at 315;

Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983); Opriano v. Johnson, 687 F.2d 44, 77 (4th Cir.



                                                  3
      3:20-cv-01030-MBS         Date Filed 09/24/20      Entry Number 49        Page 4 of 8




1982). The court may accept, reject, or modify, in whole or in part, the recommendation of the

Magistrate Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

Notwithstanding Plaintiff’s failure to object, the court has thoroughly reviewed the record and

adopts the Recommendation in part.

                                          DISCUSSION

       First, with respect to service, the court agrees that Plaintiff failed to effectively serve

Defendants Piedmont and Foose and finds that it is not entirely clear whether Plaintiff effectively

served Defendant Peru. The Federal Rules of Civil Procedure provide that a corporation and an

individual may be served by following state law for serving a summons in an action brought in

courts of general jurisdiction in the state where the district court is located or where service is

made. Fed. R. Civ. P. 4(e), (h). South Carolina law permits a corporation and an individual to

be served by registered or certified mail where a return receipt is requested and delivery is

restricted to the addressee. SCRCP 4(d)(8). Therefore, to properly serve Defendants under South

Carolina law via certified mail, Plaintiff was required to restrict delivery to the addressee and to

obtain a return receipt. See Roche v. Young Bros. of Florence, 456 S.E.2d 897, 900 (S.C.

1995) (explaining that Rule 4(d)(8) of the South Carolina Rules of Civil Procedure “requires that

the return receipt be restricted to the addressee and show acceptance by the defendant”). See

also Langley v. Graham, 472 S.E.2d 259, 260 (S.C. Ct. App. 1996) (finding service to be improper

in part because the delivery of the summons and complaint was not restricted to addressee only).

        As to Defendant Piedmont, Plaintiff addressed service to “Piedmont/American

Airlines,” not the entity’s proper name, and failed to restrict receipt to the addressee. ECF No.

21-1 at 1. The return receipt was signed by a Katarina Parish, whom Defendants represent is a

front desk receptionist. Id.; ECF No. 22-5 at 6. As to Defendant Foose, while it is unclear



                                                 4
      3:20-cv-01030-MBS          Date Filed 09/24/20        Entry Number 49      Page 5 of 8




whether Plaintiff requested restricted delivery, the summons and complaint were returned as “not

deliverable as addressed and unable to forward,” and thus Plaintiff did not receive a receipt.

ECF No. 40-1. Finally, as to Defendant Peru, it is entirely unclear from the docket whether

Plaintiff restricted delivery of the summons and complaint and whether she received a return

receipt. See ECF No. 41.

       Plaintiff attempted to serve Defendants Piedmont and Foose in Maryland and Defendant

Peru in North Carolina. Maryland law permits service on individuals and corporations by mail

and provides that service by mail is effectuated “by mailing to the person to be served a copy of

the summons, complaint, and all other papers filed with it by certified mail requesting ‘Restricted

Delivery.’” Md. Rule 2-121(a)(3). Where service is made by certified mail, “the proof shall

include the original return receipt.” Id. Service is made upon a corporation by serving its

resident agent, president, secretary, or treasurer. North Carolina law similarly provides that a

person can effect service on an individual by certified mail by “mailing a copy of the summons

and of the complaint . . . return receipt requested, addressed to the party to be served, and

delivering to the addressee.” N.C. R. Civ. P. 4(j)(1)(c).

       As mentioned, Plaintiff did not request restricted delivery for Defendants Piedmont or

Foose and she did not obtain a return receipt for Foose. Additionally, she mailed the summons

and complaint to “Piedmont,” rather than to a person authorized to accept service, such as

Piedmont’s resident agent, president, secretary, or treasurer. See Md. Rule 2-124(o). Plaintiff’s

attempts to effect service on Defendants Piedmont and Foose fail under Maryland law just as

they fail under South Carolina law. Again, with respect to Defendant Peru, the docket does not

reflect that Plaintiff received a return receipt, without which she cannot effect service under

North Carolina law.



                                                  5
      3:20-cv-01030-MBS          Date Filed 09/24/20       Entry Number 49         Page 6 of 8




       The court notes that the Supreme Court of South Carolina has “never required exacting

compliance with the rules to effect service of process,” Roche, 456 S.E.2d at 899, and rather

instructs that the court inquire into whether “the plaintiff has sufficiently complied with the rules

such that the court has personal jurisdiction of the defendant and the defendant has notice of the

proceedings.” Id. Plaintiff bears the burden here of establishing that she effected service on

Defendants in accordance with Federal Rule of Civil Procedure 4. Elkins v. Broome, 213 F.R.D.

273, 275 (M.D.N.C. 2003). However, in determining whether Plaintiff has satisfied her burden,

the court should construe the technical requirements of service liberally, as long as the defendant

had actual notice of the pending suit. Karlsson v. Rabinowitz, 318 F.2d 666, 668-69 (4th Cir.

1963). Of course, Defendants received sufficient notice of this lawsuit as evidenced by counsel’s

entry of appearance on their behalf. In any event, and notwithstanding the deficiencies identified

in Plaintiff’s efforts to effect service, the court agrees with Defendants that Plaintiff’s Title VII

claim is not timely.

       Title VII makes it unlawful to discriminate against an employee because, in relevant part,

she “has opposed any practice made an unlawful employment practice by this subchapter.” 42

U.S.C. § 2000e–3(a). “Employees engage in protected oppositional activity when, inter alia,

they ‘complain to their superiors about suspected violations of Title VII.’” Boyer-Liberto v.

Fontainbleau Corp., 786 F.3d 264, 281 (4th Cir. 2015). A plaintiff must first exhaust her

administrative remedies with the EEOC before she can initiate a Title VII lawsuit in federal

court. Smith v. First Union Nat’l Bank, 202 F.3d 234, 247 (4th Cir. 2000); 42 U.S.C. § 2000e-

5(f)(1). Here, because Plaintiff filed a charge of discrimination with the South Carolina Human

Affairs Commission, her deadline for filing a charge with the EEOC was 300 days from the date

when the alleged unlawful employment practice occurred. Jones v. Calvert Group, Ltd., 551



                                                   6
      3:20-cv-01030-MBS          Date Filed 09/24/20        Entry Number 49         Page 7 of 8




F.3d 297 (4th Cir. 2009) abrogated on other grounds by Fort Bend County, Texas v. Davis, 139

S. Ct. 1843 (2019); 42 U.S.C. § 2000e-5(c), (e). As outlined in the motion to dismiss, on

February 7, 2019, Plaintiff filed her discrimination charge with the EEOC, complaining of

retaliatory conduct that occurred on March 20, 2018, when Defendant Piedmont terminated her

employment. ECF No. 22-1. Plaintiff filed the charge 324 days after the allegedly unlawful

conduct. The failure to file a timely charge with the EEOC bars the claim in federal court.

McCullough v. Branch Banking & Trust Co., 35 F.3d 127, 131 (4th Cir. 1994). And, while,

“filing a timely charge of discrimination with the EEOC is not a jurisdictional prerequisite to suit

in federal court, but a requirement that, like a statute of limitations, is subject to waiver, estoppel,

and equitable tolling,” Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982), Plaintiff

alleges no basis on which the court might find that the delay is subject to tolling. Therefore, the

court finds that the Title VII claim is time-barred.

        On dismissing the Title VII claim, only state law claims for conspiracy and defamation

remain. Under 28 U.S.C. § 1367, “in any civil action of which the district courts have original

jurisdiction, the[y] shall have supplemental jurisdiction over all other claims that . . . form part of

the same case or controversy.” The court may decline to exercise supplemental jurisdiction over

a claim when it has dismissed all claims over which it has original jurisdiction. 28 U.S.C. §

1367(c)(3). In deciding whether to exercise supplemental jurisdiction, the court must “consider

and weigh in each case, and at every stage of the litigation, the values of judicial economy,

convenience, fairness, and comity.” Chicago v. Int’l College of Surgeons, 522 U.S. 156, 173

(1997) (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). Mindful of those

values and the early stage of this litigation, and considering the circumstances of this particular




                                                   7
      3:20-cv-01030-MBS         Date Filed 09/24/20      Entry Number 49        Page 8 of 8




case and the nature of the state law claims, the court declines to exercise supplemental

jurisdiction here.

       Accordingly, the court adopts in part the Recommendation, ECF No. 48, and grants the

motion to dismiss, ECF No. 22, as to the Title VII claim. The court declines to exercise

supplemental jurisdiction over the state law claims and dismisses the entire action without

prejudice.

       IT IS SO ORDERED.



                                                             /s/Margaret B. Seymour_________
                                                             Margaret B. Seymour
                                                             Senior United States District Judge
Dated: September 23, 2020
Columbia, South Carolina




                                                 8
